Citation Nr: 0944741	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder. 

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to exposure to Agent Orange.  

5.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to exposure to Agent Orange.  

6.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to exposure to Agent Orange.  

7.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to November 
1970.  

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The issues of service connection for a skin disorder, hearing 
loss, and tinnitus are addressed in the REMAND portion of the 
decision below.  


FINDINGS OF FACT

1.  Diabetes mellitus, type II, is not currently shown.  

2.  Peripheral neuropathy of the upper extremities is not 
currently shown.  

3.  Peripheral neuropathy of the lower extremities is not 
currently shown.  

4.  Hypertension was not manifested during service or within 
one year of separation from service, and is not causally or 
etiologically related to service, including exposure to Agent 
Orange.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated during active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  

2.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated during active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009). 

3.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated during active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

4.  Hypertension was not incurred in or aggravated during 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in June 2007.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the RO has obtained the service treatment 
records and VA records.  The Veteran has not identified any 
additional records pertinent to the issues at hand for the RO 
to obtain on his behalf.  In March 2008, the Veteran 
requested the RO to assist him in obtaining the logs of the 
ship, USS Graffias, in support of his claim that he had 
exposure to Agent Orange in Vietnam.  He subsequently 
submitted the command history report for the USS Graffias for 
1967, which he had received through the efforts of his 
Congressman.  

VA has not conducted medical inquiry in an effort to 
substantiate the claims of service connection for diabetes 
mellitus, peripheral neuropathy of the extremities, and 
hypertension, but further development is not required for the 
following reasons.  There is no record of any of these 
disabilities contemporaneous with service, and no competent 
evidence of persistent or recurrent symptoms relevant to 
these disabilities since service, except for hypertension 
which was manifest many years after service.  Also, there is 
no current diagnosis of diabetes mellitus or peripheral 
neuropathy of the extremities.  As the evidence does not 
indicate that the disabilities may be associated with 
service, a medical examination or medical opinion is not 
required to develop the claims under 38 C.F.R. § 3.159(c)(4).

Further, in regard to hypertension, in the absence of 
credible evidence of continuity of symptomatology or 
competent medical evidence, suggesting a nexus, which instead 
is too equivocal or lacking specificity to support a decision 
on the merits, the evidence does not meet the threshold under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) that the 
current disability may be associated with service, and a 
medical examination or medical opinion need not be obtained 
for the claim under 38 C.F.R. § 3.159(c)(4).

Lastly, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for 90 days develops diabetes 
mellitus, hypertension, or organic disease of the central 
nervous system, to a degree of 10 percent or more within one 
year from separation from active service, service connection 
may be presumed to have been incurred in active service even 
though there is no evidence of such disease during the period 
of active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that a veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which a veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); Notice, 
61 Fed. Reg. 41442-41449 and 57586-57589 (1996); Notice, 67 
Fed. Reg. 42600- 42608 (2002); Notice, 68 Fed. Reg. 27630-
27641 (2003); and Notice, 72 Fed. Reg. 32395-32407 (2007). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); 38 C.F.R. § 3.303(d).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the claimed 
disability was the result of participation in combat with the 
enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do 
not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).


Analysis

Diabetes Mellitus and Peripheral Neuropathy

The Veteran asserts that he currently has diabetes mellitus 
and peripheral neuropathy of the upper and lower extremities, 
which are attributable to his exposure to Agent Orange while 
in Vietnam.  He testified that these disabilities were not 
present during service but became manifest after service.  

The Veteran served on active duty from February 1967 to 
November 1970.  The National Personnel Records Center 
indicated in July 2007 that it was unable to determine 
whether or not the Veteran had in-country service in Vietnam, 
but it noted that he served aboard the USS Graffias (AF-29), 
which was in the official waters of the Republic of Vietnam 
for many periods from 1967 to 1969 (according to service 
personnel records, the Veteran's service aboard the USS 
Graffias began in May 1967).  The Veteran submitted the 
command history report of the USS Graffias for 1967, which he 
had obtained through the efforts of his Congressman.  Such 
report indicates that on many occasions beginning in January 
and continuing through November, the USS Graffias, a supply 
ship, went into the Republic of Vietnam, specifically, DaNang 
Harbor, Mui Vung Tau, and Anthoi.  

However, at this point in time this case with regard to 
diabetes mellitus and peripheral neuropathy of the 
extremities does not turn on whether or not the Veteran was 
exposed to Agent Orange.  Rather, it turns on the medical 
evidence and what it shows in terms of diagnoses.  

The service treatment records do not show any complaint, 
finding, history, treatment, or diagnosis of diabetes 
mellitus or peripheral neuropathy of the extremities.  

After service, VA records show that on many occasions in 2007 
(April, July, August, and December), the Veteran had glucose 
intolerance and impaired fasting glucose on laboratory 
reports.  In December 2007, in fact, the Veteran reported 
that he was told by a private hospital that he could not 
undergo an angioplasty due to diabetes, and that he had never 
been told that he was diabetic; he inquired as to whether he 
was diabetic.  After examination, the diagnosis was history 
of impaired fasting glucose; and he was advised to be 
rechecked with a fasting laboratory tests in six months or 
soon as needed.  In April 2008 and October 2008, there was a 
finding of impaired fasting glucose.  The Veteran testified 
that he was first diagnosed with diabetes mellitus since he 
has been going to the VA clinic beginning in 2005, but a 
review of the records discloses no clinical evidence of a 
diagnosis of diabetes mellitus.  The same is true for 
peripheral neuropathy; there is no clinical evidence of a 
diagnosis of the condition affecting any extremities.  There 
are diagnoses of herniated discs in the lumbosacral spine and 
back pain with radiculopathy, but there is no diagnosis of 
peripheral neuropathy.  

Regardless of the abnormal laboratory findings pertaining to 
the Veteran's glucose levels, the record does not show a 
diagnosis of diabetes mellitus.  The record is also devoid of 
a diagnosis of peripheral neuropathy of the extremities.  In 
the absence of medical evidence of a current diagnosis of 
diabetes mellitus, peripheral neuropathy of the upper 
extremities, or peripheral neuropathy of the lower 
extremities, there is no valid claim for service connection.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the Veteran is competent to 
describe symptoms such as pain, weakness, and numbness in the 
extremities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(lay testimony is competent as to symptoms of an injury or 
illness, which are within the realm of personal knowledge).  
However, unless a condition is one under case law where lay 
observation has been found to be competent to establish the 
presence or diagnosis of a disability, the determination as 
to the presence or diagnosis of the disability is medical 
question, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (on the question of 
whether a veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  In this case, the 
diabetes mellitus and peripheral neuropathy of the 
extremities are not ones under case law that have been found 
to be capable of lay observation, and the determination as to 
the presence or diagnosis of such disabilities therefore is 
medical in nature.  

Where, as here, the determinative issues involve questions of 
a medical diagnosis and a medical nexus or causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claims that he currently has diabetes 
mellitus and peripheral neuropathy of the extremities that 
are related to service, including Agent Orange exposure.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As there is no competent evidence of diabetes mellitus, 
peripheral neuropathy of the upper extremities, and 
peripheral neuropathy of the lower extremities, the 
preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).




Hypertension

The Veteran asserts that he currently has hypertension, which 
is attributable to diabetes mellitus and his exposure to 
Agent Orange while in Vietnam.  He testified that 
hypertension became manifest after service, not during 
service.  

Service treatment records do not show elevated blood pressure 
levels or a diagnosis of hypertension.  After service, VA 
records show that the Veteran was not treated for 
hypertension for many years.  An October 2005 record 
indicates that the Veteran had a 10 year history of 
hypertension.  Outpatient records thereafter show that the 
Veteran took medication to control high blood pressure.  In 
February 2009, a record notes a diagnosis of hypertension.  

Based on the service treatment records, hypertension was not 
affirmatively shown to have been present during service and 
service connection under 38 U.S.C.A. §§ 1110 and 38 C.F.R. 
§ 3.303(a) is not established. 

The Veteran has not asserted and there is no evidence either 
contemporaneous with or after service that hypertension was 
noted, that is, observed during service, and the principles 
of service connection, pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b), do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

As for service connection based on the fact that hypertension 
was first diagnosed after service under 38 C.F.R. § 3.303(d), 
hypertension is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis or the presence of the disability.  Therefore, the 
determination as to the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether a veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, 
hypertension is not a simple medical condition because the 
diagnosis requires a detailed medical history, including the 
identification of risk factors, a physical examination, and 
diagnostic testing, which a lay person is not qualified to 
do.  Although the Veteran is not competent to diagnosis 
hypertension, he is competent to describe symptom of the 
disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(Lay testimony is competent with regard to symptoms of an 
injury or illness, but not that a veteran had a particular 
injury or illness.). 

Where as here, the determinative questions involve a medical 
diagnosis (not capable of lay observation or the claimed 
disability is not a simple medical condition) and medical 
causation (that is, medical evidence of an association or 
link between the claimed disability, first shown after 
service, and an injury, disease, or event in service, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As noted, the record does contain a current diagnosis of 
hypertension, but there is no competent medical evidence of 
medical causation, that is, medical evidence of an 
association or link between hypertension, which was first 
shown after service, and an injury, disease, or event in 
service, including exposure to Agent Orange.    

And, as previously addressed, in the absence of medical 
evidence suggesting a nexus between the hypertension and an 
injury, disease, or event in service, and in the absence of 
credible evidence of continuity of symptomatology, there is 
no possible association with service, and VA is not required 
to obtain a medical opinion under the duty to assist.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

To the extent that the Veteran relates his hypertension to an 
injury, disease, or event in service, where, as here, there 
is a question of medical causation, as explained above, 
competent medical evidence is required to substantiate the 
claim.  As a lay person, the Veteran is not qualified through 
education, training, or experience to express an opinion of 
medical causation, that is, an association or link between 
the hypertension and an injury, disease, or event in service.  
For this reason, the Board rejects the Veteran's statements 
and testimony as favorable competent evidence to support the 
claim.

As the Board may consider only competent, independent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation and not a simple medical 
condition, or as to medical causation, where a lay assertion 
of medical causation is not competent medical evidence, and 
as there is no favorable competent medical evidence that 
hypertension, first diagnosed after service, was present 
during service or is otherwise related to an injury or 
disease or event of service origin, the preponderance of the 
evidence is against the claim under 38 C.F.R. § 3.303(d), and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

As for presumptive service connection, hypertension was first 
shown to have been diagnosed many years after his service 
discharge in November 1970, that is, beyond the one-year 
presumptive period following separation from service for 
manifestations of hypertension as chronic diseases under 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309. 

For the above reasons, the preponderance of the evidence is 
against the claim of service connection for hypertension on a 
direct basis under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 
and on a presumptive basis for chronic disease under 
38 C.F.R. §§ 3.307, 3.309, and the benefit-of-the-doubt 
standard of proof under 38 U.S.C.A. § 5107(b) does not apply. 

The Veteran claims that his hypertension is related to 
diabetes mellitus and Agent Orange exposure.  As shown above, 
service connection for diabetes mellitus has not been 
established; therefore service connection on a secondary 
basis under 38 C.F.R. § 3.310 is not warranted.  Moreover, 
even assuming the Veteran was exposed to Agent Orange, 
service connection would still not be in order.  Hypertension 
is not on the list of diseases subject to presumptive service 
connection due to exposure to Agent Orange.  Thus, the 
Veteran may not establish service connection for hypertension 
under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  In 
that regard, it is noted that the Secretary of VA has 
determined that a presumption of service connection based on 
exposure to Agent Orange is not warranted for any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Notice, 72 
Fed. Reg. 32,395 (2007).  

Under 38 U.S.C.A. § 1116(b)(3), an association between the 
occurrence of a disease in humans and exposure to a herbicide 
agent shall be considered positive if the credible evidence 
for the association is equal to or outweighs the credible 
evidence against such an association.

Under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17, the 
Secretary of VA is required by law to issue a presumption of 
service connection when sound medical and scientific evidence 
shows a positive association between a disease and exposure 
to Agent Orange so that the Veteran would have to produce 
medical or scientific evidence of equal or greater weight 
than that relied upon by the National Academy 
of Sciences and the Secretary in finding that no positive 
association exists between exposure to Agent Orange and an 
unlisted disease, such as the claimed disability of 
hypertension.
 
In this case, there has been no medical evidence submitted 
that pertains to a relationship between Agent Orange exposure 
and the development of hypertension for consideration.  Thus, 
there is no evidence that is equal to or greater than the 
evidence relied upon by Secretary, including the reports of 
the National Academy of Sciences, in finding that no positive 
association exists between exposure to Agent Orange and the 
claimed disability of hypertension.  

Nevertheless, the Veteran is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, as 
previously discussed, there is no evidence to support a 
finding of service connection on a direct basis.  

As for the Veteran's statements and testimony, relating 
hypertension to exposure to Agent Orange, where as here, 
there are questions of medical causation, that is, medical 
evidence of an association or link between hypertension, 
first shown after service, and exposure to Agent Orange, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, or experience to express an opinion of 
medical causation, that is, an association or link between 
hypertension and any exposure to Agent Orange.  For this 
reason, the Board rejects the Veteran's statements and 
testimony as favorable competent evidence to support the 
claim.

As the Board may consider only competent, independent medical 
evidence to support its findings as to medical causation, 
where a lay assertion of medical causation is not competent 
medical evidence, and as there is no favorable competent 
medical evidence that hypertension, first diagnosed after 
service, is due to alleged exposure to Agent Orange, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus, type II, to include 
claimed as secondary to exposure to Agent Orange, is denied.  

Service connection for peripheral neuropathy of the upper 
extremities, to include claimed as secondary to exposure to 
Agent Orange, is denied.  

Service connection for peripheral neuropathy of the lower 
extremities, to include claimed as secondary to exposure to 
Agent Orange, is denied. 

Service connection for hypertension, to include claimed as 
secondary to diabetes mellitus, is denied.  


REMAND

In regard to the claim of service connection for a skin 
disorder, the Veteran testified that he has had a skin 
condition ever since service.  Service treatment records show 
that he was treated for a skin condition, diagnosed as 
urticaria, during service.  He was afforded a fee-basis VA 
examination in July 2007 to determine whether a current skin 
condition had onset during service.  The examiner noted the 
presence of a skin condition but could not diagnose the 
condition as urticaria because it was determined that the 
Veteran would need a full evaluation including a biopsy of 
tissue for diagnosis.  The examiner added that this was 
currently "underway" at the VA.  VA outpatient records show 
that the Veteran has received treatment for a skin condition, 
variously diagnosed as eczema and dermatosis of unknown 
etiology.  

Due to an incomplete medical opinion and thus inadequate 
examination, the evidence of record is insufficient to decide 
the claim and additional evidentiary development under the 
duty to assist, 38 C.F.R. § 3.159(c)(4), is needed.

In regard to the claims of service connection for hearing 
loss and tinnitus, the Veteran testified about his in-service 
exposure to noise aboard ship, particularly gunfire during 
training exercises.  He stated that he has hearing 
disabilities and ringing in his ears ever since he left 
service.  He has submitted a private audiological report 
dated in February 2008, which contained a diagnosis of 
bilateral hearing loss, which appears to meet the regulatory 
standard of 38 C.F.R. § 3.385 for VA purposes of hearing 
loss.  The Veteran has not been afforded a VA examination to 
determine the etiology of his hearing loss and any tinnitus 
associated with service, and such is necessary as the 
evidence is not sufficient to decide the claim at this time.  

The Board also notes that in November 2007 the Veteran filed 
a notice of disagreement with a decision of the VA dated 
October 1, 2007, evidently in relation to the denial for 
reimbursement of medical expenses.  When there has been an 
adjudication by the RO and a timely notice of disagreement 
has been filed, a statement of the case addressing the issue 
must be furnished to the Veteran.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  The record contains copies of medical bills 
submitted by the Veteran, but there is no record of the VA 
decision referenced by the Veteran.  Without further evidence 
on this matter, the Board is unable to adjudicate or 
otherwise determine the proper course of action, except to 
refer the case back to the RO for its appropriate 
consideration, to include transfer to the VA medical center, 
if necessary, for the preparation and issuance of a statement 
of the case if such due process is required by the evidence.    

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, this case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him whether he has had any 
treatment for his skin disorder, hearing 
loss and tinnitus since May 2009, the 
date of the last medical records 
associated with the claims file.  The 
RO/AMC should then obtain and associate 
with the claims file any records 
identified by the Veteran.

2.  The RO/AMC should afford the Veteran 
a dermatologic examination to determine 
the etiology of his skin disorder.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an 
opinion, as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the Veteran's current 
skin disorder is etiologically related to 
the skin condition for which treatment 
was documented during service or 
otherwise related to his period of 
service from February 1967 to November 
1970.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation or aggravation as it is to find 
against causation or aggravation.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  The RO/AMC should afford the Veteran 
an audiological examination to determine 
the etiology of any hearing loss and 
tinnitus.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an 
opinion, as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that any currently diagnosed 
hearing loss that meets the VA regulatory 
standard of 38 C.F.R. § 3.385 and any 
currently diagnosed tinnitus are related 
to the Veteran's period of service from 
February 1967 to November 1970.  

The examiner is asked to consider the 
Veteran's military occupational specialty 
as a disbursing clerk aboard a supply 
ship and the private audiological 
examination report of February 2008, as 
well as to elicit information on the 
Veteran's post-service occupational noise 
exposures.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation or aggravation as it is to find 
against causation or aggravation.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.  The RO/AMC should address the 
Veteran's November 2007 Notice of 
Disagreement with regard to the matter of 
a purported October 1, 2007 denial of 
reimbursement for medical expenses, to 
include transferring the case to the VA 
medical center, if necessary, for the 
preparation and issuance of a Statement 
of the Case.  In order to perfect an 
appeal of the claim to the Board, the 
Veteran must still timely file a 
Substantive Appeal after any Statement of 
the Case that may be issued.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.  



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


